Exhibit 10.1

 

EXECUTION VERSION

 

REPURCHASE AGREEMENT

 

This REPURCHASE AGREEMENT (this “Agreement”) is entered into as of February 26,
2012, by and between FBL Financial Group, Inc., an Iowa corporation (the
“Company”), and the Iowa Farm Bureau Federation, an Iowa corporation (“Seller”).

 

R E C I T A L S:

 

WHEREAS, the Company intends, but has not made any public announcement of such
intention, to conduct a public self-tender offer for up to $140,000,000 of
shares of the Company’s Class A Common Stock, without par value (the “Common
Shares”), at a purchase price per share not greater than $35.00 nor less than
$33.00, pursuant to the terms and conditions set forth in the related Offer to
Purchase, as such price, terms and conditions may be amended from time to time
(the “Tender Offer”);

 

WHEREAS, as of the date hereof, Seller owns 15,398,974 outstanding Common Shares
(the “Seller Owned Shares”) and 761,855 outstanding shares of the Company’s
Class B Common Stock, without par value (the “Class B Shares”); and

 

WHEREAS, on the terms and subject to the conditions of this Agreement, the
Company desires to repurchase up to 1,000,000 Seller Owned Shares from Seller,
as may be adjusted downward in accordance with this Agreement (the “Seller
Shares”), and Seller desires to have repurchased by the Company, all of the
Seller Shares for the consideration set forth below.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, and intending to be legally bound hereby, the
Company and Seller hereby agree as follows:

 

ARTICLE I

 

REPURCHASE OF THE SHARES

 

1.1                              Repurchase.  At the Closing (as hereinafter
defined), upon the terms and subject to the conditions of this Agreement, Seller
will sell, transfer, convey, assign and deliver to the Company, and the Company
will purchase, acquire and accept from Seller, in each case, in accordance with
the Iowa Business Corporation Act (the “Act”), the Seller Shares, free and clear
of any and all Liens (as hereinafter defined) excluding Permitted Liens (as
hereinafter defined).

 

1.2                              Closing.  The closing of the repurchase of the
Seller Shares under this Agreement (the “Closing”) shall take place on the
eleventh business day following expiration of the Tender Offer at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY.  At
the Closing, (i) the Company shall (a) pay to Seller, by Federal Funds wire
transfer to the account specified in writing by Seller, an amount equal to the
product of (x) the per share purchase price paid by the Company for each Common
Share pursuant to the Tender Offer (the “Purchase Price”), and (y) the number of
Seller Shares, net of any applicable

withholding taxes, and after taking into account the following proviso;
provided, that in the event

 

--------------------------------------------------------------------------------


 

that the number of Common Shares purchased in the Tender Offer is less than the
maximum number of Common Shares that could be purchased in the Tender Offer at
the Purchase Price, the number of Seller Shares sold pursuant to this Agreement
hereto shall automatically be reduced, by multiplying the number of Seller
Shares by a fraction, the numerator of which is the number of Common Shares
purchased pursuant to the Tender Offer and the denominator of which is the
maximum number of Common Shares that could be purchased at the Purchase Price
pursuant to the terms of the Tender Offer (and rounding such result to the
nearest whole Common Share), and (b) Seller shall deliver to the Company
certificate(s) representing the Seller Shares being purchased hereunder duly
endorsed for transfer or accompanied by an appropriate share transfer instrument
duly executed in blank, and  to the extent Seller delivers to the Company
certificate(s) representing a number of Common Shares in excess of the Seller
Shares, duly issued new certificate(s) representing a number of Common Shares
equal to the difference between the number of Common Shares represented by the
Company certificate(s) and the Seller Shares shall be delivered to the Seller. 
For the avoidance of doubt, in no event shall the aggregate purchase price paid
by the Company pursuant to this Agreement exceed $35,000,000.

 

1.3                               Transfer Taxes.  The Company will pay, and
will indemnify and hold harmless Seller from and against, any and all stamp
taxes, stock transfer taxes or other similar taxes, and any and all penalties,
additions to tax and interest attributable to any such taxes, imposed on the
repurchase of the Seller Shares (collectively, the “Transfer Taxes”), and any
and all costs and expenses with respect to the Transfer Taxes.  The Company will
prepare and timely file all necessary tax returns and other documentation with
respect to the Transfer Taxes and shall timely pay the Transfer Taxes to the
applicable taxing authorities.  Upon Seller’s written request, the Company shall
promptly provide to Seller copies of all tax returns and other documentation
that have been filed with respect to the Transfer Taxes.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Seller as follows:

 

2.1                              Organization.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Iowa.

 

2.2                              Authorization.  The Company has the right,
power, capacity (legal or otherwise) to execute and deliver this Agreement and
to consummate the transactions contemplated hereby.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by the Company’s board of directors and
all other necessary corporate action by the Company and no other corporate
actions on the part of the Company are necessary to authorize, execute and
deliver this Agreement or to consummate the transactions contemplated hereby.

 

2.3                              Validity.  This Agreement has been duly and
validly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

2

--------------------------------------------------------------------------------


 

2.4                              No Violation.  The execution, delivery and
performance by the Company of this Agreement do not, and the consummation by the
Company of the transactions contemplated hereby will not: (i) violate or
conflict with any provision of the Company’s Restated Articles of Incorporation,
as amended, or Second Restated Bylaws, as amended (the “Bylaws” and together
with the Restated Articles of Incorporation, the “Organizational Documents”);
(ii) violate any provision of any statute, law, code, ordinance, treaty, policy,
judgment, order, injunction, decree, rule, consent, writ, determination,
arbitration award, rule or regulation, including the solvency requirements of
the Act (collectively, “Laws”) of or by any federal, state, foreign or other
governmental or public body, agency or authority, or subdivision thereof,
instrumentality, subdivision, court, administrative agency, commission, official
or other authority of the United States or any other country or any state,
province, prefect, municipality, locality or other government or political
subdivision thereof, or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority (collectively, “Governmental or Regulatory Entity”), applicable to the
Company or any of its properties or assets; or (iii) violate, conflict with,
result in a breach of or the loss of any benefit under, constitute (with due
notice or lapse of time or both) a default under, result in the termination of
or a right of termination or cancellation under, result in the creation of a
Lien upon the assets of the Company under, or accelerate the performance
required by or rights or obligations under, any of the terms, conditions or
provisions of any contract, note, bond, lease, loan agreement, mortgage,
security agreement, indenture, deed or trust, license, agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties, assets or business is subject.

 

2.5                              Approvals or Consents.  No consents,
authorizations, waivers, filings, registrations or approvals are required in
connection with the execution and delivery of this Agreement by the Company, the
consummation of the transactions contemplated hereby or the performance by the
Company of its obligations hereunder.

 

2.6                              No Other Representations or Warranties.  Except
for the representations and warranties contained in this Agreement, neither the
Company nor any other person on behalf of the Company makes any other express or
implied representation or warranty with respect to the Company or any of its
subsidiaries or with respect to any other information provided by or on behalf
of the Company.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents to the Company as follows:

 

3.1                              Organization.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Iowa.

 

3.2                              Ownership of Seller Owned Shares.  Seller is
the sole record, legal and beneficial owner of the Seller Owned Shares.  There
are no (i) securities convertible into or exchangeable for any of the Seller
Owned Shares other than Class B Shares owned by Seller; (ii) options, warrants
or other rights to purchase or subscribe for any of the Seller Owned Shares;

 

3

--------------------------------------------------------------------------------


 

or (iii) contracts, commitments, agreements, understandings or arrangements of
any kind (contingent or otherwise) relating to the issuance, sale or transfer of
any of the Seller Owned Shares, other than the Restated Stockholders’ Agreement
Regarding Management and Transfer of Shares of Class B Common Stock of FBL
Financial Group, Inc., effective as of March 31, 2004, by and among the Company,
Seller and certain stockholders of the Company (the “Stockholders’ Agreement”).

 

3.3                              Title.  Seller has, and the Company will
receive, good and marketable title to the Seller Shares, free and clear of any
and all liens, security interests, mortgages, rights of first refusal,
agreements, limitation on voting rights, restrictions, levies, claims, pledges,
equities, options, contracts, assessments, conditional sale agreements, charges
and other encumbrances or interests of any nature whatsoever, including, without
limitation, voting trusts or agreements or proxies (collectively, “Liens”)
excluding any Liens created by the Company, the Organizational Documents, the
Stockholders’ Agreement or applicable securities Laws (“Permitted Liens”).

 

3.4                              Authorization.  Seller has the right, power,
capacity (legal or otherwise) and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
organizational action by Seller and no other organizational actions on the part
of Seller are necessary to authorize, execute and deliver this Agreement or to
consummate the transactions contemplated hereby.

 

3.5                              Validity.  This Agreement has been duly and
validly executed and delivered by Seller and constitutes a valid and binding
obligation of Seller, enforceable against it in accordance with its terms.

 

3.6                              No Violation.  The execution, delivery and
performance by Seller of this Agreement does not, and the consummation by Seller
of the transactions contemplated hereby will not, (i) violate or conflict with
any provision of Seller’s certificate of incorporation, by-laws or any other
organizational documents; (ii) violate any provision of any Laws of or by any
Governmental or Regulatory Entity applicable to Seller or any of its properties
or assets; or (iii) violate, conflict with, result in a breach of or the loss of
any benefit under, constitute (with due notice or lapse of time or both) a
default under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, any of the terms, conditions or provisions of any contract,
note, bond, lease, loan agreement, mortgage, security agreement, indenture, deed
or trust, license, agreement (including, without limitation, the Stockholders’
Agreement) or instrument to which Seller or any of its affiliates is a party or
by which it or any of its affiliates is bound or to which any of its or its
affiliates’ properties, assets or business is subject.

 

3.7                              Approvals and Consents.  No consents,
authorizations, waivers, filings, registrations or approvals that have not been
previously obtained are required in connection with the execution and delivery
of this Agreement by Seller, the consummation of the transactions contemplated
hereby or the performance by Seller of its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

3.8                              Information Concerning the Company.  Seller
acknowledges that the Company may be in possession of material non-public
information about the Company and its subsidiaries not known to Seller and
hereby waives any and all claims and causes of action now or hereafter arising
against the Company based upon or relating to any alleged non-disclosure of such
information and further covenants not to assert any claims against or to sue the
Company or any of its directors, officers, employees, partners, agents or
affiliates for any loss, damage or liability arising from or relating to its
offer and sale of the Seller Shares pursuant to this Agreement arising out of,
based upon or in connection with any alleged non-disclosure of such
information.  It is understood and agreed that neither the Company nor Seller
makes any representation or warranty to the other whatsoever with respect to the
business, condition (financial or otherwise), properties, prospects,
creditworthiness, status or affairs of the Company or any of its subsidiaries,
or with respect to the value of the Seller Shares.

 

3.9                              No Brokers or Finders.  Seller has not
retained, employed or used any broker or finder that is entitled to any fee or
commission from the Company or any of its subsidiaries in connection with the
transactions provided for herein or in connection with the negotiation thereof.

 

ARTICLE IV

 

CONDITIONS TO THE COMPANY’S OBLIGATIONS

 

4.1                              Conditions to the Company’s Obligations.  The
obligations of the Company under Section 1.2 to purchase the Seller Shares from
Seller are subject to fulfillment as of the Closing of each of the following
conditions unless waived by the Company in accordance with Section 7.6:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Seller contained in Article III of this
Agreement shall be true and correct as of the date of this Agreement and as of
the date of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.

 

(b)                                 Performance.  Seller shall have performed
and complied in all material respects with all agreements and covenants
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing.

 

(c)                                  Delivery of Certificates.  Seller shall
have delivered to the Company all of the Company certificate(s) representing the
Seller Shares, along with all stock powers, assignments or any other documents,
instruments or certificates necessary for a valid transfer of the Seller Shares.

 

(d)                                 Tender Offer.  The Tender Offer shall have
expired and the Company shall have purchased Common Shares in the Tender Offer
in accordance with the terms thereof.

 

(e)                                  Further Assurances.  No Governmental or
Regulatory Entity shall have advised or notified the Company that the
consummation of the transactions contemplated hereunder would constitute a
violation of any applicable laws or regulations, which notification

 

5

--------------------------------------------------------------------------------


 

or advice shall not have been withdrawn after the exhaustion of the Company’s
good faith efforts to cause such withdrawal.

 

ARTICLE V

 

CONDITIONS TO SELLER’S OBLIGATIONS

 

5.1                              Conditions to Seller’s Obligations.  The
obligations of Seller under Section 1.2 to sell the Seller Shares are subject to
fulfillment as of the Closing of each of the following conditions unless waived
by Seller in accordance with Section 7.6:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained in Article II of this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.

 

(b)                                 Performance.  The Company shall have
performed and complied in all material respects with all agreements and
covenants contained in this Agreement that are required to be performed or
complied with by it on or before the date of the Closing.

 

(c)                                  Tender Offer.  The Tender Offer shall have
expired and the Company shall have purchased Common Shares in the Tender Offer
in accordance with the terms thereof.

 

(d)                                 Further Assurances.  No Governmental or
Regulatory Entity shall have advised or notified Seller that the consummation of
the transactions contemplated hereunder would constitute a violation of any
applicable laws or regulations, which notification or advice shall not have been
withdrawn after the exhaustion of Seller’s good faith efforts to cause such
withdrawal.

 

ARTICLE VI

 

COVENANTS

 

6.1                              No Participation in Tender Offer.  Seller
agrees that it will not tender any of its Common Shares pursuant to the Tender
Offer.

 

6.2                              No Purchase of Common Shares.  From the date of
this Agreement until the Closing, subject to earlier termination of this
Agreement pursuant to Section 7.1, Seller agrees that it will not, directly or
indirectly, purchase any Common Shares.

 

6.3                              No Sale of Common Shares.  Except as
contemplated hereunder, from the date of this Agreement until the Closing,
subject to earlier termination of this Agreement pursuant to Section 7.1, Seller
agrees that it will not, directly or indirectly, sell any Common Shares.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

7.1                              Termination.  This Agreement shall terminate if
the purchase of Common Shares by the Company pursuant to the Tender Offer is not
consummated by May 31, 2012 or upon a termination (including expiration) of the
Tender Offer pursuant to which the Company did not purchase any Common Shares. 
Upon termination of this Agreement pursuant to this Section 7.1, none of the
parties hereto shall have any liability hereunder.

 

7.2                              Expenses.  The Company and Seller shall each
bear their own expenses incurred in connection with this Agreement and the
consummation of the transactions contemplated hereby.

 

7.3                              Further Assurance.  From time to time, at the
Company’s request and without further consideration, Seller will execute and
deliver to the Company such documents and take such other action as the Company
may reasonably request in order to consummate the transactions contemplated
hereby.  From time to time, at Seller’s request and without further
consideration, the Company will execute and deliver to Seller such documents and
take such other action as Seller may reasonably request in order to consummate
the transactions contemplated hereby.

 

7.4                              Specific Performance.  Nothing herein shall be
construed to prevent the Company or Seller from enforcing, by legal action or
otherwise, the terms of this Agreement.  The Company and Seller hereby declare
that it is impossible to measure in money the damages which will accrue to
either party or to such party’s successors or permitted assignees by reason of a
failure to perform any of the obligations under this Agreement and agree that
either party or its successors or permitted assignees shall be entitled to a
decree of specific performance of the terms of this Agreement, which right will
be in addition to any other remedies available to such party or its successors
or permitted assignees.  If the Company or Seller or such party’s successors or
permitted assignees institute any action or proceeding to specifically enforce
the provisions hereof, any party against whom such action or proceeding is
brought hereby waives the claim or defense therein that such party or its
successors or permitted assignees has an adequate remedy at law, and such party
or its successors or permitted assignees shall not offer in any such action or
proceeding the claim or defense that such remedy at law exists.

 

7.5                              No Third-Party Beneficiaries.  This Agreement
is for the sole benefit of the Company and Seller and their respective
successors and permitted assignees and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

7.6                              Delays or Omissions.  It is agreed that no
delay or omission to exercise any right, power or remedy accruing to either
party upon any breach or default of the other party hereto shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein, or of any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of

 

7

--------------------------------------------------------------------------------


 

any other breach or default theretofore or thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

 

7.7                              Notices.  All notices and other communications
required hereunder shall be in writing and delivered personally, delivered by a
recognized next-day courier service or mailed by registered or certified mail. 
All such notices and communications shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

(a)                                 if to the Company, to:

 

FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA  50266
Attention: David McNeill, General Counsel

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Todd Freed

Richard Grossman

 

(b)                                if to Seller, to

 

                                               Iowa Farm Bureau Federation
5400 University Avenue
West Des Moines, IA  50266
Attention:  Edward Parker, General Counsel

 

7.8                              Entire Agreement; Amendments.  This Agreement
contains the entire understanding of the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings (oral or written)
between the parties with respect thereto, other than the Stockholders’
Agreement.  This Agreement may be amended only by a written instrument duly
signed by the Company and Seller.

 

7.9                              Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and Seller and their
respective successors and permitted assignees.

 

7.10                       Assignment.  Neither the Company nor Seller shall
transfer or assign this Agreement or any of its rights, interests, or
obligations hereunder, in whole or in part, whether voluntarily, by operation of
law or otherwise, without the prior written approval of the other party.

 

8

--------------------------------------------------------------------------------


 

7.11                       Headings.  The article and section headings contained
in this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of any provision of this Agreement.

 

7.12                       Severability.  The invalidity of any term or terms of
this Agreement will not affect any other term of this Agreement, which will
remain in full force and effect.

 

7.13                       Governing Law, Jurisdiction; Waiver Of Jury Trial.

 

(a)                                 This Agreement shall be construed, performed
and enforced in accordance with, and governed by, the laws of the State of Iowa,
without giving effect to the principles of conflicts of laws thereof.  Each of
the parties hereto irrevocably elects as the sole judicial forums for the
adjudication of any matters regarding this Agreement and the transactions
contemplated by this Agreement, and consents to the jurisdictions of, the courts
of the County of Polk, State of Iowa or the United States of America for the
Southern District of Iowa, and in each case, the appellate courts therefrom.

 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION REGARDING THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.13(b).

 

7.14                       Counterparts.  This Agreement may be executed
simultaneously in counterparts, both of which shall be deemed an original, but
all counterparts so executed will constitute one and the same agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on behalf of each of
the parties hereto as of the day and year first above written.

 

 

FBL FINANCIAL GROUP, INC.

 

 

 

 

 

By:

/s/ James P. Brannen

 

 

Name: 

James P. Brannen

 

 

Title: 

Chief Financial Officer

 

 

 

 

 

IOWA FARM BUREAU FEDERATION

 

 

 

 

 

By:

/s/ Dennis J. Presnall

 

 

Name: 

Dennis J. Presnall

 

 

Title: 

Executive Director, Secretary/Treasurer

 

--------------------------------------------------------------------------------